Citation Nr: 0620810	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-16 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for a neck and 
right shoulder disability.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to a rating in excess of 10 percent for a 
left hip condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1975.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In pertinent 
part, in that rating decision the RO continued the veteran's 
10 percent disability rating for a left hip disorder and 
denied service connection for a right shoulder/neck condition 
and headaches.  The veteran perfected an appeal of these 
issues.

The RO rendered a decision on the neck/right shoulder 
condition without first determining whether new and material 
evidence had been submitted in order to reopen the veteran's 
prior claim for those conditions.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi 265 F. 3d 
1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The RO denied entitlement to service connection for neck 
and shoulder condition in May 1997, and that decision became 
final in the absence of an appeal.

3.  Some of the evidence received subsequent to the May 1997 
rating decision denying service connection for a neck and 
shoulder condition is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claims. 

4.  The preponderance of the probative evidence fails to show 
that the veteran suffers from a neck and shoulder disability 
that was incurred or aggravated in service, or by a service-
connected disability.

5.  The veteran's left hip disability is manifested by some 
limitation of motion and subjective complaints of pain.   


CONCLUSIONS OF LAW

1.  The May 1997 decision in which the RO denied entitlement 
to service connection for a neck and shoulder condition is 
final.  38 C.F.R. § 20.1103 (1996); 38 U.S.C.A. § 7105 (West 
1991).  

2.  New and material evidence having been submitted, the 
claim for service connection for a neck and shoulder 
condition is reopened.  38 U.S.C. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).  

3.  A right shoulder and neck disorder were not incurred in 
or aggravated by active military service, nor is such a 
disorder due to or aggravated by a service-connected 
condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).   

4.  The criteria for a rating in excess of 10 percent for a 
left hip disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code  5251, 5252, 
5253, 5255 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in October 2001, November 2001, and January 
2005 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims for service connection and increased rating, and what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  Following the last VCAA 
letter, the claim was readjudicated in the November 2005 
Supplemental Statement of the Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and records from the Social 
Security Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection and increased rating, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions, 
including service medical; VA medical records and information 
from the SSA.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Neck and Shoulder Disability

The veteran is seeking service connection for a neck 
disability which radiates to the shoulder.  He appears to be 
contending that he is currently experiencing neck and 
shoulder pain due to an accident in service, or that the 
disability is related to his service-connected left hip 
disorder.

The veteran initially claimed entitlement to service 
connection for a neck and shoulder condition in February 
1997.  By way of a May 1997 decision, the RO denied the claim 
because the condition was not noted in service or related to 
service-connected lumbosacral strain.  That decision was not 
appealed within one year, and became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.1103 (1996).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

The veteran subsequently attempted to reopen his claim in 
October 2001.  He underwent a VA examination in December 
2001.  Testing revealed that the veteran's symptoms were 
post-traumatic arthritis of the cervical spine and chronic 
neck pain, secondary to facet arthrosis on the left, C4-5 and 
C5-6.  A November 2005 VA treatment report for an initial 
intake evaluation noted the veteran providing a history of an 
in service accident where he flipped an APC and hurt his neck 
and back, with problems since that time.  He also noted a 
history of a humerus fracture to the right arm sustained in a 
car accident in 1994.  The examiner diagnosed chronic neck 
and low back pain, secondary to previous injury.  

Such evidence is presumed credible for the sole purpose of 
determining whether new and material evidence has been 
submitted.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999) (per curium).

Some of the evidence submitted since the last denial is new, 
in that it was not previously of record and was not 
cumulative.  Further, the evidence contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen his claim.  

Turning to the merits of his claim, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury can also 
be service connected.  38 C.F.R. § 3.310(a).

In order to establish service connection for a claimed 
disability, there must be 
(1) medical evidence of a current  disability; (2) medical, 
or in certain circumstances, lay evidence of the incurrence 
or aggravation of a disease or injury during service; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253  (1999).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Service medical records are negative for any complaints or 
findings of neck pain.  In August 1975 the veteran reported 
the half truck he was riding in flipped and he had pain in 
his low back.  The veteran's symptoms were diagnosed as 
traumatic low back pain.  No mention of any neck pain was 
noted at that time, or at any time during the remainder of 
his service.  On the veteran's September 1975 separation 
examination, he denied arthritis, recurrent back pain or a 
painful trick shoulder.  He noted that he had no acute 
physical problems.  Physical examination at that time 
revealed no abnormalities.  Likewise, the veteran voiced no 
complaints regarding his neck or shoulder on an April 1976 VA 
examination, nor on subsequent examinations through May 1993.  

The first complaint of neck pain in the record is the 
hospital report following an automobile accident in February 
1994.  He sustained multiple injuries to his head, neck, 
back, chest, right side of the abdomen, both of his thighs 
and his right upper arm.  His discharge diagnosis included 
severe sprain of the neck, compound fracture of the right 
humerus, and multiple contusions and sprains.

The earliest clinical indication of the presence of a chronic 
neck disability with shoulder complaints is revealed by 
private medical records dated in August and September 2000, 
almost 25 years following his discharge from service.  At 
that time, the veteran presented with complaints of pain in 
the neck and arms.  He indicated that the pain began 
following an automobile accident in 1994, and since then he 
had a procedures done on the upper arm.  

While the VA examination in December 2001 and outpatient 
report in November 2005 diagnose post traumatic arthritis, 
neither report specifically linked that disorder to his in-
service accident.  The veteran gave a history to the 
examiners of suffering a neck injury in service with pain 
continuing to the present.  However, review of the service 
medical records, and post service medical records fail to 
support such a contention.  Rather, the evidence of record 
shows no complaints of neck problems until a post-service 
motor vehicle accident during which he suffered a severe neck 
strain.  The veteran has not provided the history of the 1994 
neck injury to the examiners, and the evidence of record 
reveals his complaints of neck pain since service not 
credible.

Moreover, none of the medical evidence links his 
neck/shoulder disability to his service connected left hip or 
lumbosacral strain.  In fact an August 2004 clinical note 
revealed that the examiner could not link the veteran's low 
back injury which occurred in service to his injuries of the 
cervical spine.  Other than the veteran's contention that his 
left hip has somehow caused his neck/shoulder disability, 
there is no competent medical evidence opining such.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994) (When the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render such an opinion); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board finds that the preponderance of the evidence is 
against a finding that the veteran suffered a neck/shoulder 
injury in service, or that the current disorder is in any way 
related to his service connected lumbosacral strain or left 
hip disorder, and service connection must be denied.  
Moreover, the first evidence of arthritis is many years 
following his discharge from service; therefore presumptive 
service connection provisions are not for application.  

In reaching the conclusions above the Board has considered  
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49, 55-57 (1991). 




Headaches

The veteran's service medical records reveal that he was seen 
for an acute illness in September 1971 which included 
complaints of headaches.  He was seen once in April 1972, 
once in August 1972, and twice in September 1972 for tension 
headaches.  No further complaints or treatment for headaches 
were noted during the remainder of his service, and he denied 
experiencing frequent and severe headaches on his separation 
examination in 1975.  

Private treatment records note the veteran suffered a head 
injury in his February 1994 automobile accident, and began 
experiencing headaches thereafter.  During the veteran's 
December 2001 and September 2003 VA examinations he reported 
suffering from chronic and constant headaches because of his 
pain.  The December 2001 VA examiner diagnosed the veteran's 
symptoms as chronic musculoskeletal headache.  The September 
2003 VA examiner diagnosed the veteran's symptoms as chronic 
headache, most likely secondary to musculoskeletal strain of 
his neck.  A November 2005 VA medical center notation 
indicated that the veteran complained of chronic headaches 
which he attributed to his neck pain.  

As noted above, in order to establish service connection for 
a claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253  
(1999).  

In this case, the medical evidence links the veteran's 
headaches to either his 1994 accident, or to his neck 
disability.  There is no competent opinion of record linking 
his headaches to service.  As the headaches in service were 
acute and transitory, with no chronic headaches shown until 
after his post-service accident, and no evidence linking his 
disorder to service, the claim for service connection must be 
denied.


Left Hip Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

In May 1976, the RO granted service connection and a 10 
percent rating for left hip pain.  In June 2001, the veteran 
requested an increase in his disability rating for his left 
hip disability.  The veteran's left hip disability is rated 
10 percent disabling under Diagnostic Code 5299-5255.  See 38 
C.F.R. § 4.27.  Under Diagnostic Code 5255, malunion of the 
femur is rated 10 percent when there is slight knee or hip 
disability, 20 percent when there is moderate knee or hip 
disability, and 30 percent when there is marked knee or hip 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Limitation of motion of the thigh is rated 10 percent where 
extension is limited to 5 degrees or flexion is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251, 5252.  A 
20 percent rating require that flexion be limited to 30 
degrees.  A 30 percent rating requires that flexion be 
limited to 20 degrees.  A 40 percent rating requires that 
flexion be limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  

Impairment of the thigh is rated 10 percent where there is 
limitation of rotation of the thigh (cannot toe-out more than 
15 degrees of the affected leg), or where there is limitation 
of abduction of the thigh (cannot cross legs), and 20 percent 
where there is limitation of abduction of the right (motion 
lost beyond 10 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 
5253.  

Normal range of motion of the hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II.  

A December 2001 VA orthopedic examination report noted that 
the veteran complained of left hip pain.  Range of motion of 
the left hip was reported as flexion to 35 degrees, abduction 
to 45 degrees, internal rotation to 40 degrees, external 
rotation to 60 degrees, extension to 0 degrees, and adduction 
to 25 degrees.  The examiner stated that there the veteran 
walked with a clumsy and uncoordinated gait. He noted there 
was the veteran had no deformity, discoloration, edema or 
tenderness.  A December 2001 x-ray revealed that the 
veteran's hips demonstrated no fracture and were essentially 
negative.

The veteran presented for a VA examination in September 2003.  
During the examination the veteran complained of chronic pain 
in his hips.  The examiner noted that due to the veteran's 
weight the physical examination was limited and range of 
motion of the veteran's hips was not reported.

An April 2005 VA examination orthopedic examination report 
noted that  the veteran complained of left hip pain, walked 
with a cane and had weakness in the left hip.  Range of 
motion of the left hip was reported as flexion to 90 degrees, 
abduction to 30 degrees, internal rotation to 20 degrees, 
external rotation to 42 degrees, extension to 26 degrees, and 
adduction to 25 degrees.  The examiner noted that there was 
significant guarding and that motion was limited due to the 
veteran's obesity and protuberant abdomen.  He noted the 
veteran had no deformity, discoloration, edema or tenderness.  
X-rays revealed that the left hip had no significant 
abnormality.   

VA treatment records dated from March 2004 to January 2006 
show treatment for disabilities including left hip 
complaints.  

The criteria for a higher rating under Diagnostic Code 5255 
are not met.  The most recent April 2005 VA orthopedic 
examination report revealed no significant abnormality of the 
hip.  This examination failed to show symptomatology 
indicative of malunion of the femur with moderate hip 
disability.  Although the January 2001 VA examination noted 
that the veteran's flexion was limited to 35 degrees, the 
veteran's most recent VA examination indicated that the 
veteran's flexion was limited to 90 degrees, and such 
limitation was in part due to the veteran's obesity, not 
pain.  In the absence of evidence of objective findings to 
account for his complaints of pain and the limitation of 
motion, the evidence does not support entitlement to an 
increased evaluation.

Additionally, the evidence fails to indicate that a higher 
rating is warranted pursuant to Diagnostic Codes 5250, 5251, 
5252, and 5253.  Even considering the effects of pain during 
use and flare-ups, the Board finds that the 10 percent rating 
adequately reflects his subjective complaints of pain and the 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca. 8 Vet. App. at 202.  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for a left hip disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49. 




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a neck and shoulder 
disability is reopened. 

Entitlement to service connection for a neck and shoulder 
disability is denied. 

Entitlement to service connection for headaches is denied. 

Entitlement to a rating in excess of 10 percent for a left 
hip disability is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


